UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1967


MICHAEL E. HARRIS,
                                              Plaintiff - Appellant,

          versus


SPRINT UNITED MANAGEMENT, INCORPORATED,

                                              Defendant - Appellee,

          and

WILLIAM T. ESREY, CCEO; JIM KISSINGER, VP;
RONALD E. GIER, VP; NESA RAE HELM; STEPHANIE
BLAINE; NANCY PELFRESNE; CYNTHIA FISHER; LYNN
SMICHK,

                                                          Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-02-1239-A)


Submitted:   January 21, 2004          Decided:     February 10, 2004


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael E. Harris, Appellant Pro Se. Charles Frederick Walters,
SEYFARTH SHAW, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Michael E. Harris appeals the district court’s order

granting summary judgment in favor of Sprint United Management,

Inc., in this action filed under Title VII of the Civil Rights Act

of 1964, as amended.     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   See Harris v. Sprint United Management, Inc.,

No. CA-02-1239-A (E.D. Va. filed June 19, 2003 & entered June 23,

2003).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -